Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kramer, J.), rendered May 23, 1989, convicting him of criminal possession of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the appeal is dismissed.
Prior to entry of his plea and upon assignment of new counsel, the court denied the defendant’s request for a three-week adjournment and instead granted him a two-week adjournment. The defendant purports to appeal from that ruling.
However, as part of his plea bargain, the defendant knowingly and voluntarily waived his right to appeal his conviction and review of "all decisions of the court, including the taking of the plea” and at no time did he seek to withdraw his plea. Accordingly, the appeal is dismissed (see, People v Seaberg, 74 NY2d 1). Thompson, J. P., Sullivan, Harwood, Miller and O’Brien, JJ., concur.